Title: George W. Spooner to Thomas Jefferson, 16 November 1819
From: Spooner, George Wilson
To: Jefferson, Thomas


					
						Sir
						
							University of Virginia.
							Novr 16th 1819
						
					
					I received youre esteemd favor of the 14th and conseive it my duty to inform you of the perfect satisfaction it has given me on the subject of my former letter, had I have been apprised of youre posative & prior engagement with Mr Nelson I should without hesitation have acceeded to his proposals, but from my ignorance on that point had felt considerable reluctance in withdrawing my right to the building of pavilion V but youre letter has convinced of the legality of Nelsons right, I therefore most willingly concur as to the justice of the proceeding
					
						Respectfully Yr Ot
						
							Geo. W, Spooner. Jr
						
					
				